internal_revenue_service department of the treasury index number dollar_figure washington dc person to contact telephone number refer reply to cc dom p si 2-plr-110892-99 date oct - date year dear this letter responds to your date letter submitted on behalf of x as x's authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date a of year the president of x represents that the shareholders of x communicated their desire for x to be an corporation to x's then attorney when x was incorporated the attorney agreed that the attorney would file the sdollar_figure corporation election but the attorney failed to file a form_2553 election by a small_business_corporation xx believed that form_2553 had been filed by the attorney u s income_tax return for an s_corporation for year and the other shareholders of x filed their form sec_1040 individual_income_tax_return consistent with x being an s_corporation the service_center notified x that it did not have a form_2553 on file for x and therefore could not process_its year form_1120s after x filed a form_1120s x and and a u s sec_1362 b of the code provides that if-- a an election under sec_1362 date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause is made for any taxable_year after the b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year bar accordingly provided that x makes an election to taxable_year be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year this letter should be attached to the form_2553 a copy of except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 b of the code this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to the power_of_attorney on file letter is being sent to x a copy of this sincerely yours signed h grace kim h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose sec_33
